Exhibit 16.1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 January 31, 2011 Office of the Chief Accountant Securities and Exchange Commission Mail Stop 9-5 450 Fifth Street, N.W. Washington, D.C.20549 Re: Trade Link Wholesalers, Inc. On January 28, 2011 my appointment as auditor for Trade Link Wholesalers, Inc. ceased. I have read Trade Link Wholesalers, Inc.’s statements included under Item 4.01 of its Form 8-K dated January 28, 2011 and agree with such statements, insofar as they apply to me. Very truly yours, /s/ Ronald R. Chadwick, P.C. Ronald R. Chadwick, P.C. Certified Public Accountant
